Application by Lawrence Salvatore Ingoglia, a disbarred attorney, for reinstatement to the Bar of the State of New York. By order of this court dated January 14, 1980, the matter was referred to the Committee on Character and Fitness for the Secoond, Tenth and Eleventh Judicial Districts to investigate and report on whether the petitioner complied with this court’s order of disbarment dated September 9, 1968 and whether he presently possesses the character and fitness requisite to an attorney and counselor at law. The Character Committee has filed its report together with its finding that petitioner has complied with the disbarment order and presently possesses the requisite character and fitness. This court adopts the committee’s report and directs that the petitioner be reinstated as an attorney and counselor at law effective immediately and the clerk of this court is ordered to restore his name to the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.